Citation Nr: 1141284	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable disability rating. 

In August 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The probative medical evidence of record demonstrates that, at its most limited, the Veteran's service-connected bilateral hearing loss was manifested by no more than level I hearing impairment.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2007 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for an initial compensable rating for bilateral hearing loss arises from the Veteran's disagreement with the initial noncompensable rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the October 2007 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, a February 2008 outpatient audiometry report, via a DD Form 2216E, VA outpatient treatment records from August 2008 to October 2008, and statements from potential employers dated June 2008, September 2008, and October 2008. 

He was also provided VA examinations in connection with his claim on appeal in January 2008 and December 2009. The VA examiners reviewed the Veteran's claims file, noted his medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board acknowledges that the Veteran's most recent VA examination was in December 2009; however, an additional examination is not warranted in this case because the evidence of record does not show, nor does the Veteran or his representative contend, that the service-connected disability on appeal has worsened or that the examination report was inadequate for rating purposes. In fact, the Veteran testified at the August 2011 Board hearing that his hearing loss disability has not worsened and denied seeking any VA outpatient treatment for his bilateral hearing loss since 2008, the date of the last VA outpatient treatment record associated with the claims file.  

A review of the record reveals an October 2008 letter from the William Beaumont Army Medical Center, which reported the Veteran underwent a July 2008 pre-employment examination and did not meet the hearing standard for issuance of a health certificate needed for hire. An August 2008 outpatient treatment record from this facility summarizes the audiometry results; however, the audiometry report listing the puretone thresholds was not obtained and associated with the claims file. The Board finds there is no basis for further development to obtain the audiometry report due to the Veteran's assertion that his bilateral hearing impairment has not worsened and a more recent December 2009 VA audiological examination report is of record. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Ratings Schedule under Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment based on an examination that is conducted by a state-licensed audiologist and includes a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. See 38 C.F.R. § 4.85 (2011). The results document the percent of speech discrimination and a puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. Id. Then, the Roman numeral designations are combined using Table VII to determine the percentage evaluation of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. See 38 C.F.R. § 4.86(a) (2011). When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. See 38 C.F.R. § 4.86(b) (2011). Each ear is to be evaluated separately.    

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was afforded two VA audiological examinations in connection with his claim on appeal. In January 2008, audiological testing performed showed the following puretone thresholds: 



HERTZ



1000
2000
3000
4000
RIGHT
15
25
70
65
LEFT
15
40
75
75

Average puretone thresholds were 44 decibels in the right ear and 51 decibels in the left ear. Speech recognition scores were 98 percent in the right ear and 95 percent in the left ear. The examiner concluded that the Veteran's speech reception scores were normal and speech recognition ability was excellent in both ears.      

Based upon the results of the examination, a Roman numeral I is derived for both ears from Table VI of 38 C.F.R. § 4.85. After intersecting the applicable rows with the applicable columns, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.




(CONTINUED ON NEXT PAGE)

The Veteran underwent the second VA audiological examination in December 2009 and the audiological testing performed showed the following puretone thresholds: 



HERTZ



1000
2000
3000
4000
RIGHT
10
20
70
65
LEFT
10
35
75
75

Average puretone thresholds were 41 decibels in the right ear and 49 decibels in the left ear. Speech recognition scores were 94 percent in both ears. The examiner concluded that the Veteran's speech recognition ability was excellent in both ears.

Similar to the results in January 2008, a Roman numeral I is derived for both ears from Table VI of 38 C.F.R. § 4.85, and a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns. As a result, the Board finds no basis in the schedular criteria for an initial compensable rating for the Veteran's service-connected bilateral hearing loss. 38 C.F.R. § 4.85 (2011). Moreover, the Veteran acknowledged at the August 2011 Board hearing that his service-connected bilateral hearing loss disability does not meet the criteria for a compensable rating.

Review of the evidentiary record reveals a February 2008 outpatient audiometry report, via a DD Form 2216E. The Board finds that this report lacks probative value because there is no indication that the evaluation included speech recognition testing using the Maryland CNC test was conducted, which is a requirement for a hearing impairment examination for VA purposes. See 38 C.F.R. § 4.85(a) (2011). There is no need for further development in this case to seek clarification on whether or not the Maryland CNC test was used because the December 2009 VA examination report provides more recent probative evidence with regard to substantiating the claim on appeal. See Savage v. Shinseki, 24 Vet. App. 259 (2011). 

Furthermore, the Court has held that the Board is precluded by regulation from assigning an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, the schedular evaluation is not inadequate. The noncompensable evaluation currently assigned reasonably describes the severity and symptomatology of the Veteran's service-connected bilateral hearing loss according to the schedular criteria for hearing impairment under 38 C.F.R. § 4.85-4.87, Diagnostic Code 6100. The Board acknowledges the Veteran's contentions at the August 2011 Board hearing that his service-connected bilateral hearing loss interfered with his ability to specifically obtain employment in the field that he was trained for during military service, which includes law enforcement. Nonetheless, he also testified that he is currently employed and there is no evidence of record demonstrating an interference with his employment by his service-connected disability on appeal. Accordingly, a referral for consideration of an extra-schedular rating for the Veteran's service-connected bilateral hearing loss is not warranted.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial compensable evaluation for the Veteran's service-connected bilateral hearing loss. See Gilbert, 1 Vet. App. at 55.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


